               Case 1:19-cr-00428-KBJ Document 4 Filed 02/27/20 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                            )      CRIMINAL NO.        19-00428 (KBJ)
                                                    )
                                                    )
                                                    )
JAMI,S LEWIS DOUTHAT,                               )
                                                    )
                   Defendant.                       )
                                                    )      UNDER SEAL

                                    MOTION TO UNSEAL CASE

          The United States of America, by its anomey, the United States Attomey for the District

of Columbia, respectfully moves this Court to unseal the file in the above-captioned matter. As

grounds for this motion the Covernment cites the following points and authorities.

          l.       On December 20,2019, a Crand Jury returned a sealed Indictment charging the

defendant with False Personation of an Officer or Employee of the United States, in violation           of

l8 U.S.C.      $ 912, Possession of an   lmitation Official Badge. Identification Card, or Other Insignia,

in violation of l8 U.S.C. $ 701, Carrying a Pistol Without a License (Outside Home or Place of

Business), in violation of 22 D.C. Code $ 4504(a), and Carrying a Rifle or Shotgun (Outside Home

or Place of Business), in violation of 22 D.C. Code $ 4504(a-l). The Court also granted the

government's motion to seal the Indictment and bench warrant, as well as other pleadings, records,

and files in this case, including the motion to seal, and to delay entry on the public docket of its

motion to seal and all related matters.

          2.       On February 27,2020,the defendant was arrested. The government is aware          ofno

facts or circumstances that would justify continuing the seal upon this matter. Accordingly, the

government respectfully requests that the Court unseal this case and place the case on the public

docket.
  Case 1:19-cr-00428-KBJ Document 4 Filed 02/27/20 Page 2 of 2




WHEREFORE, the govemment respectfully requests that its motion be granted.

                                           Respectfully submitted,

                                           TIMOTHY J. SHEA
                                           United States Attomey
                                           D.C. B


                                     By:
                                                    B.
                                           D.C. Bar No. 482850
                                           Assistant United States Attomey
                                           Fraud & Public Corruption Section
                                           555 4th Street, N.W.
                                           Washington, D.C. 20530
                                           (202) 2s2-7762
                                           david.kent@usdoj.gov




                                     2
